 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23730 Page 1 of 22



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   ORTHOPAEDIC HOSPITAL,                         Case No.: 3:19-cv-00970-JLS-AHG
12                                Plaintiff,
                                                   ORDER REGARDING
13   v.                                            DEFENDANT’S MOTION TO
                                                   COMPEL AND FOR SANCTIONS
14   DJO GLOBAL, INC. and DJO
                                                   FOLLOWING IN CAMERA
     FINANCE, LLC,
15                                                 REVIEW
                               Defendants.
16
17                                                 [ECF No. 173]
18
19
20
21
22
23
24
25
26
27
28

                                               1
                                                                       3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23731 Page 2 of 22



 1         I.     BACKGROUND
 2         On July 1, 2021, the Court issued an Order Granting in Part and Deferring in Part
 3   Defendant’s Motion to Compel and for Sanctions (ECF No. 173) (“Motion to Compel”).
 4   ECF No. 238 (the “July 1 Order”). The July 1 Order concerned a discovery dispute
 5   regarding Defendant’s pursuit of materials from a prior litigation involving Plaintiff and
 6   the patents-in-suit (the “DePuy litigation”).
 7         As discussed in the July 1 Order, the parties’ dispute regarding DePuy litigation
 8   materials was first addressed in part by the Court in its December 22, 2020 Order (ECF
 9   No. 144) granting in part and denying in part the relief sought by Defendant in the parties’
10   Joint Motion for Resolution of Discovery Dispute (ECF No. 106). In compliance with that
11   Order, Plaintiff provided a supplemental privilege log (“First Supplemental Privilege
12   Log”) to Defendant by the Court-imposed deadline of January 11, 2021. See ECF No. 173-
13   7. In the Motion to Compel, Defendant argued that the First Supplemental Privilege Log
14   did not comply with the December 22 Order, because the descriptions were insufficient to
15   allow Defendant to verify the claims of privilege, and, more significantly, Defendant
16   contended the log still failed to account for numerous withheld and redacted documents.
17   ECF No. 173 at 8. After meeting and conferring, Plaintiff produced a Second Supplemental
18   Privilege Log and additional documents on February 12, 2021. See ECF No. 173-11. After
19   further meet-and-confer attempts and a discovery conference with the Court, Defendant
20   brought the Motion to Compel. ECF No. 173.
21         In its motion, Defendant contended that Plaintiff had improperly refused to produce
22   all documents responsive to Defendant’s Request No. 36 in its First Set of Requests for
23   Production of Documents (“RFP No. 36”), which sought “[a]ll pleadings discovery, expert
24   reports and disclosures, and correspondence from [the DePuy litigation].” ECF No. 173-2
25   at 48. Defendant further asserted that the new materials Plaintiff produced on
26   February 12, 2021—including 13 new documents, 9 unredacted copies of previously
27   redacted documents, 25 new privilege log entries, and 14 revisions of existing log entries—
28   “strongly suggest[] that [Plaintiff’s] withholding of the information is less than innocent.”

                                                     2
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23732 Page 3 of 22



 1   ECF No. 173 at 9. To remedy Plaintiff’s purported misconduct, Defendant asked the Court
 2   to (1) conduct in camera review of the DePuy litigation documents that Plaintiff continued
 3   to withhold and redact, (2) compel Plaintiff to produce all non-privileged documents
 4   responsive to RFP No. 36 “related to patent infringement, damages, or validity,” 1 and (3)
 5   impose fee-shifting sanctions on Plaintiff.
 6         In the July 1 Order, the Court granted Defendant’s motion to compel the depositions
 7   of Richard Tarr and Brian Tomko from the DePuy litigation, which Plaintiff had withheld
 8   as non-responsive but not privileged, and granted Defendant’s request for in camera review
 9   of certain other materials from the DePuy litigation that Plaintiff had redacted on the basis
10   of privilege. See ECF No. 238. The Court deferred ruling on Defendant’s request for
11   sanctions pending the completion of its in camera review.
12         II.    DISCUSSION
13         The documents subject to in camera review included the unredacted versions of: (1)
14   the deposition transcript of Dr. Mark Hanes; (2) the deposition transcript of Venkat
15   Narayan; (3) the deposition transcript of Dr. Fu-Wen Shen; and (4) certain of Plaintiff’s
16   discovery responses from the DePuy litigation (ECF Nos. 172-10, 172-11, 172-12), with
17   certain exceptions.2 Having conducted the in camera review of these materials, the Court
18   finds as follows:
19   \\
20
21
     1
      During the meet-and-confer process, the parties had agreed to narrow the scope of RFP
22   No. 36 to documents within these parameters. ECF No. 173-3 at 3.
23
     2
       Plaintiff was not required to produce its responses to DePuy’s Interrogatories Nos. 8 or
24   10 to the Court for in camera review, because the Court found Defendant failed to meet its
25   burden under the test set forth in United States v. Zolin, 491 U.S. 554, 572 (1989) to “show
     a factual basis sufficient to support a reasonable, good faith belief that in camera inspection
26   may reveal evidence that information in the materials is not privileged.” See In re Grand
27   Jury Investigation, 974 F.2d 1068, 1075 (9th Cir. 1992) (applying the Zolin test to
     determine the propriety of in camera review of materials subject to a claimed attorney-
28   client privilege).
                                                   3
                                                                                3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23733 Page 4 of 22



 1                A. Deposition of Dr. Mark Hanes (ECF No. 172-7)
 2         As discussed in the Court’s July 1 Order, the Hanes Deposition description in
 3   Plaintiff’s First Supplemental Privilege Log reads: “Litigation document reflecting
 4   communications between M. Hanes and patent prosecution counsel acting on behalf of
 5   DePuy and [Plaintiff] regarding prosecution strategy.” ECF No. 173-7 at 53. In contrast,
 6   the Hanes deposition description in the Second Supplemental Privilege Log (current) reads:
 7   “Redacted deposition testimony discussing communication between M. Hanes, H.
 8   McKellop, and ‘prosecution counsel’ regarding 110 Patent Family patent applications.”
 9   ECF No. 173-11 at 2.
10         The Court has reviewed the redacted portions of the Hanes Deposition at 23:14-
11   27:17, 43:10-19, 44:17-45:7, 45:19-46:24, 47:16-48:9, 50:16-63:7, 181:18-198:5, 203:13-
12   208:9, 211:10-218:4, 237:11-251:3, and 252:23-253:18. See ECF No. 172-7. For
13   simplicity, the Court treats these as five portions of deposition testimony (pages 23-27, 43-
14   63, 181-198, 203-218, and 237-253) and will address each portion in turn to evaluate
15   whether Plaintiff’s privilege log entry is adequate.
16         i.     Pages 23-27
17         The Court finds the portion of the Hanes Deposition at 23:14-27:17 is not privileged.
18         Dr. Hanes’s deposition testimony in this section concerns whether he believed
19   Orthopaedic Hospital would be entitled to royalties for any products that DePuy sold
20   containing AOX, based on his opinion about whether the Hospital’s pending patent
21   application claims covered AOX. Dr. Hanes is an engineer, not an attorney, and gives no
22   indication in his testimony that his opinion is based on communications with “prosecution
23   counsel.” During the Court’s hearing on Defendant’s motion, Plaintiff explained that the
24   reason it did not identify “prosecution counsel” in its privilege log entries is because
25   “prosecution counsel” was not identified in the corresponding materials. Dr. Hanes makes
26   no reference to “prosecution counsel” in this portion of his testimony. The only
27   communication discussed is an email between Dr. Hanes and Matt Reimink, who is not
28   identified as an attorney and, when Dr. Hanes was asked his title, he stated that Mr.

                                                   4
                                                                              3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23734 Page 5 of 22



 1   Reimink “was in hip development. I don’t recall his title at that time.” Hanes Dep. 27:9-
 2   11. Therefore, if anything, Dr. Hanes’s testimony suggests Mr. Reimink is not “prosecution
 3   counsel.”
 4         Plaintiff is ORDERED to produce 23:14-27:17 of the Hanes Deposition to
 5   Defendant.
 6         ii.    Pages 43-63
 7         The Court finds that the deposition testimony at 44:17-45:7, 46:15-24, and 47:16-
 8   48:9 of the Hanes Deposition is privileged and was properly logged.
 9         The testimony at lines 43:10-19 and 45:19-46:14 is not privileged. This portion of
10   testimony reveals the fact that Dr. Hanes discussed the prosecution of the patents-in-suit
11   with Plaintiff and its counsel, but it does not reveal the content of such discussions. The
12   fact that Dr. Hanes discussed the patent prosecution with counsel is not itself privileged,
13   even if the substance of the communication may be. See, e.g., Matter of Fischel, 557 F.2d
14   209, 211 (9th Cir. 1977) (“[T]he [federal attorney-client] privilege normally extends both
15   to the substance of the client’s communication as well as the attorney’s advice in response
16   thereto. It also extends to those papers prepared by an attorney or at an attorney’s request
17   for the purpose of advising a client, provided the papers are based on and would tend to
18   reveal the client’s confidential communications. The privilege does not extend, however,
19   beyond the substance of the client’s confidential communications to the attorney.”)
20   (internal citations omitted); Doe v. City of Chula Vista, 196 F.R.D. 562, 567 n.2 (S.D. Cal.
21   1999) (“[T]he fact that a privileged communication took place is not privileged.”)
22   (emphasis in original); Loop AI Labs Inc v. Gatti, No. 15-CV-00798-HSG-DMR, 2016 WL
23   4474584, at *4 (N.D. Cal. Aug. 25, 2016) (explaining that an attorney’s improper objection
24   during a deposition based on the attorney-client privilege “appears to rest on a
25   misunderstanding of what attorney-client privilege protects, since the questions did not
26   seek the content of attorney-client privileged communications”).
27         The testimony at 50:16-63:7 is not privileged. Like the deposition testimony at
28   26:20-27:13, this testimony from Dr. Hanes concerns a 2009 email between him and Mr.

                                                  5
                                                                              3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23735 Page 6 of 22



 1   Reimink regarding whether Plaintiff would be entitled to royalties on a DePuy product
 2   based on the licensing agreement.
 3         Therefore, Plaintiff is ORDERED to produce pages 45:19-46:14 and 50:16-63:7 of
 4   the Hanes Deposition to Defendant.
 5         iii.   Pages 181-198
 6         The testimony at 181:18-198:5 of the Hanes Deposition is privileged. However, it is
 7   improperly logged as “[r]edacted deposition testimony discussing communication between
 8   M. Hanes, H. McKellop, and ‘prosecution counsel’ regarding 110 Patent Family patent
 9   applications.” ECF No. 173-11 at 2. The testimony concerns M. Hanes Deposition Exhibit
10   12, which was withheld and logged as “email from H. McKellop to C. Barnett (DePuy in-
11   house counsel), M. Hanes, D. McNulty, F. Shen, and W. Wong regarding response to
12   Office Action.” See id. at 3. Not only do these descriptions differ somewhat from each
13   other, but the testimony itself indicates that the email was a meeting notice sent by Ms.
14   Barnett, not authored by Dr. McKellop. Plaintiff is thus ORDERED to review those
15   privilege log entries to ensure their accuracy and update them as needed.
16         iv.    Pages 203-218
17         The testimony at pages 203:13-208:9 and 211:10-218:4 of the Hanes Deposition is
18   privileged. However, again, the log entry—“[r]edacted deposition testimony discussing
19   communication between M. Hanes, H. McKellop, and ‘prosecution counsel’ regarding 110
20   Patent Family patent applications”—is inaccurate with respect to these portions.
21         The testimony at pages 203:13-208:9 concerns M. Hanes Deposition Exhibit 16, a
22   “[w]ithheld email from C. Barnett (DePuy in-house counsel) to W. Wong, F. Shen, and H.
23   McKellop regarding ‘110 Patent Family prosecution strategy.” ECF No. 173-11 at 3.
24   Contrary to the log’s blanket description of all redacted Hanes Deposition testimony as
25   “discussing communication between M. Hanes, H. McKellop, and ‘prosecution
26   counsel’. . . ,” Dr. Hanes was not included on this email, while other individuals besides
27   Dr. McKellop and unnamed “prosecution counsel” were.
28

                                                 6
                                                                             3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23736 Page 7 of 22



 1         The testimony at pages 211:10-218:4 concerns M. Hanes Deposition Exhibit 18, a
 2   “[w]ithheld email from M. Hanes to V. Narayan, W. Wong, F. Shen, and H. McKellop
 3   regarding preparation of ‘110 Patent [] application.” ECF No. 173-11 at 3. The privilege
 4   log entry makes no mention of the fact that any of the redacted Hanes testimony relates to
 5   privileged discussions among these individuals.
 6         Therefore, Plaintiff is ORDERED to review and supplement the description of the
 7   redacted Hanes Deposition testimony to ensure it includes all privileged communications
 8   discussed therein.
 9         v.      Pages 237-253
10         The testimony at pages 237:11-249:5 of the Hanes Deposition is privileged.
11   However, this portion of testimony concerns Hanes Deposition Exhibit 23, which does not
12   appear on Plaintiff’s Second Supplemental Privilege Log. If Plaintiff withheld this
13   document on the basis of privilege, Plaintiff should have logged it. Moreover, the Court is
14   able to glean from the testimony that Exhibit 23 of the Hanes Deposition is an
15   April 20, 2009 letter signed by Dr. Hanes, pertaining to discussions about a polyethylene
16   idea unrelated to the ‘110 Patent Family that was submitted to DePuy by Dr. Shen and Dr.
17   McKellop. The description of the redacted testimony in Plaintiff’s privilege log is therefore
18   inaccurate.
19         The testimony at pages 249:6-251:3 of the Hanes Deposition is not privileged.
20   During this portion of the deposition, Dr. Hanes is questioned regarding M. Hanes
21   Deposition Exhibit 25, which does not appear on Plaintiff’s Second Supplemental Privilege
22   Log and was apparently produced to Defendant, because Exhibit 15 of Defendant’s Motion
23   to Compel (ECF No. 172-5) matches the description of M. Hanes Deposition Exhibit 25.
24   The exhibit is an email from Mindy Edgar to Dr. Hanes dated May 19, 2009 regarding a
25   white paper on AOX. From the discussion of the email’s contents in the deposition
26   testimony and the Court’s review of the matching email at ECF No. 172-5, it is not apparent
27   to the Court what legitimate basis there could be to claim it is privileged. Mindy Edgar’s
28   email signature indicates she is a “Product Director – Knee Reconstruction” at DePuy, not

                                                  7
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23737 Page 8 of 22



 1   an attorney. ECF No. 172-5. If the email was produced, there is no basis to redact the
 2   deposition testimony discussing it. If the email was instead withheld as privileged, Plaintiff
 3   should have logged it. Further, the blanket description in the privilege log entry related to
 4   the redacted Hanes deposition testimony is inaccurate and thus insufficient to allow
 5   Defendant to verify the claim of privilege as to this portion of testimony.
 6         The testimony at pages 252:23-253:18 of the Hanes Deposition is not privileged.
 7   This portion of testimony refers to an email exchange between Dr. Hanes and Dr.
 8   McKellop, which apparently relates to the fact that DePuy was entitled to select patent
 9   prosecution counsel pursuant to the terms of the licensing agreement between DePuy and
10   Plaintiff. However, the contents of the email are not discussed beyond the reference to that
11   contract term, which is not privileged.
12         Based on the foregoing issues, Plaintiff is ORDERED to produce pages 249:6-251:3
13   and 252:23-253:18 of the Hanes Deposition to Defendant. Further, Plaintiff is ORDERED
14   to supplement the privilege log entry describing the redacted Hanes Deposition testimony
15   to ensure it includes and accurately describes all privileged communications discussed
16   therein. Finally, Plaintiff is ORDERED to supplement its privilege log to include all
17   deposition exhibits that were withheld on the basis of privilege.
18                B. Deposition of Dr. Venkat Narayan (ECF No. 172-8)
19         As discussed in the Court’s July 1 Order, the Narayan Deposition description in First
20   Supplemental Privilege Log reads: “Litigation document reflecting communications
21   between H. McKellop, M. Hanes, and patent prosecution counsel acting on behalf of
22   DePuy and [Plaintiff] regarding prosecution strategy.” ECF No. 173-7 at 54. The Narayan
23   deposition description in Second Supplemental Privilege Log (current) is: “Redacted
24   deposition testimony discussing communication between M. Hanes, V. Narayan, and W.
25   Wong regarding 110 Patent Family patent applications.” ECF No. 173-11 at 3.
26         The Court has reviewed the redacted portions of the Narayan Deposition at 210:7-
27   216:14 and 267:23-292:20. See ECF No. 172-8.
28

                                                   8
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23738 Page 9 of 22



 1         The redacted testimony at 210:7-216:14 is not privileged. In this portion of the
 2   deposition, Dr. Narayan was questioned regarding whether anyone at DePuy informed him
 3   that Dr. McKellop had patent applications in place that covered AOX polyethylene. Dr.
 4   Narayan’s response gives no indication that an attorney was the source of any information
 5   discussed. In fact, before Dr. Narayan responded to the question, he was specifically
 6   cautioned by his attorney not to discuss any communications he may have had with counsel
 7   when answering. Plaintiff will be required to produce this portion of testimony to
 8   Defendant.
 9         The redacted testimony at 267:23-292:20 is privileged. In this portion of testimony,
10   Dr. Narayan discusses Deposition Exhibits 22 and 23, which were withheld and logged as
11   “email thread between W. Wong, M. Hanes, V. Narayan, F. Shen, and H. McKellop
12   regarding preparation of ‘110 Patent Family patent application” (Exhibit 22) and “email
13   from W. Wong to M. Hanes, V. Narayan, F. Shen, and H. McKellop regarding preparation
14   of ‘110 Patent Family patent application” (Exhibit 23). ECF No. 173-11 at 4. Although the
15   Court finds that this testimony is properly redacted as privileged, Plaintiff should update
16   the privilege log description of the redacted Narayan deposition testimony to accurately
17   reflect all parties to the communication.
18         Based on the foregoing issues, Plaintiff is ORDERED to produce pages 210:7-
19   216:14 of the Narayan deposition to Defendant. Further, Plaintiff is ORDERED to
20   supplement the privilege log entry describing the redacted Narayan Deposition testimony
21   to ensure it includes and accurately describes the privileged communications discussed
22   therein.
23                C. Deposition of Dr. Fu-Wen Shen (ECF No. 172-9)
24         As discussed in the Court’s July 1 Order, Plaintiff’s description of the redacted Shen
25   deposition testimony in Second Supplemental Privilege Log is: “Redacted deposition
26   testimony summarizing communication between H. McKellop, F. Shen, and W. Wong
27   regarding preparation of 110 Patent Family patent application.” ECF No. 173-11 at 3.
28

                                                  9
                                                                              3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23739 Page 10 of 22



 1         The redacted portions of the Shen Deposition include pages 60:19-63:5 and 154:7-
 2   156:24. Neither portion is privileged.
 3         Pages 60:19-63:5 of the Shen Deposition transcript contain a discussion of a
 4   November 20, 2009 email from Dr. Shen to Dr. McKellop. As the Court noted in the
 5   July 1 Order, the Court has been unable to locate that email on either the First or Second
 6   Supplemental Privilege Logs, indicating that that exhibit has been produced to Defendant.
 7   See generally ECF Nos. 173-7, 173-11. If Plaintiff produced the email to Defendant, there
 8   is no basis to claim privilege over the testimony discussing the email. Additionally, the
 9   Court’s review of the testimony establishes that nothing discussed therein is privileged.
10   The testimony indicates that the provisional patent application filed for the ‘110 case in
11   April 2000 is attached to the November 20, 2009 email, and Dr. Shen confirms that he, Dr.
12   McKellop, and patent prosecution counsel Wean Khing Wong wrote the application at
13   62:21-24. The fact that the named inventors and Ms. Wong prepared the patent application
14   is not privileged information and reveals nothing about privileged attorney-client
15   communications.
16         Pages 154:7-156:24 are also not privileged. In Defendant’s motion to compel,
17   Defendant pointed out that Plaintiff redacted these pages in spite of the fact that Plaintiff
18   produced the exhibit discussed therein, namely, Exhibit 4 to the Shen Deposition. See ECF
19   No. 172 at 14-15. Exhibit 4 to the Shen Deposition is a February 2001 email thread between
20   named inventors Dr. Shen and Dr. McKellop, analyzing relevant prior art before the filing
21   of the patents-at-issue. See ECF No. 172-4. In the July 1 Order, the Court agreed with
22   Defendant that Plaintiff’s continued insistence that the testimony was privileged, despite
23   having produced the correspondence discussed therein, supported a reasonable, good-faith
24   belief that in camera inspection may reveal evidence that information in the materials is
25   not privileged. ECF No. 238 at 19.
26         The Court’s in camera review bears out that belief. The testimony is not privileged,
27   and there was no valid reason for Plaintiff to refuse to produce this portion of testimony to
28   Defendant after producing the email correspondence discussed in the testimony.

                                                  10
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23740 Page 11 of 22



 1         Plaintiff is therefore ORDERED to produce the full unredacted version of the Shen
 2   Deposition to Defendant.
 3                D. Plaintiff’s discovery responses from the DePuy litigation (ECF Nos.
                     172-10, 172-11, and 172-12)
 4
 5         In the July 1 Order, the Court required Plaintiff to produce certain of Plaintiff’s
 6   discovery responses from the DePuy litigation (ECF Nos. 172-10, 172-11, 172-12) to the
 7   Court for in camera review, except that Plaintiff was not required to produce its responses
 8   to DePuy’s Interrogatories Nos. 8 or 10 contained in ECF No. 172-11. ECF No. 238 at 31.
 9   The Court will address each set of responses in turn.
10                      i.      Plaintiff’s Objections and Supplemental Responses to DePuy’s
                                First Set of Interrogatories (Nos. 1-7, 9, 10) (ECF No. 172-10)
11
12         The only partially redacted discovery response in Plaintiff’s Objections and
13   Supplemental Responses to DePuy’s First Set of Interrogatories (Nos. 1-7, 9, 10) (ECF No.
14   172-10) is a supplemental response to DePuy’s Interrogatory No. 6, which asks, “Identify
15   all facts, including without limitation, any documents and individuals with knowledge
16   relating to Your allegation . . . that ‘DePuy’s AOX product resulted from [Plaintiff’s] and
17   DePuy’s joint development of anti-oxidant polyethylene technology.’” ECF No. 172-10 at
18   18. The corresponding privilege log entry states: “Redacted discovery response
19   summarizing communication between [Plaintiff], M. Hanes, and ‘prosecution counsel’
20   regarding preparation of 110 Patent Family patent application.” ECF No. 173-11 at 2.
21         Having reviewed the redacted response, the Court finds it was properly redacted and
22   logged, unless the underlying communication discussed therein (“Bates No. OH002998-
23   30”) has been produced to Defendant. If the underlying communication has not been
24   produced, Plaintiff need not produce the unredacted version of this response to Defendant.
25                      ii.   Plaintiff’s Second Objections and Supplemental Responses to
                              DePuy’s Interrogatories (Nos. 1-4, 6-8, 10-13, 16-18) (ECF No.
26
                              172-11)
27         The same partially redacted supplemental response to DePuy’s Interrogatory No. 6
28   that was just discussed also appears in Plaintiff’s Second Objections and Supplemental

                                                 11
                                                                             3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23741 Page 12 of 22



 1   Responses to DePuy’s Interrogatories (Nos. 1-4, 6-8, 10-13, 16-18). ECF No. 172-11 at
 2   20. Once again, assuming the underlying communication has not been produced to
 3   Defendant in this action, the response is properly redacted and logged as privileged.
 4         This set of responses also includes an additional supplemental response to DePuy’s
 5   Interrogatory No. 6. ECF No. 172-11 at 21-22. Plaintiff’s description of this redaction on
 6   its privilege log reads: “Redacted discovery response summarizing communication
 7   between . . . H. McKellop, B. Loo (DePuy in-house counsel), and DePuy personnel.” ECF
 8   No. 173-11 at 2. However, to the extent the response summarizes the contents of any
 9   discussions, there is no indication that an attorney was a part of the discussions. The only
10   reference to an attorney (Blossom Loo, DePuy in-house counsel) appears in a citation
11   following the statement that “[o]ver the course of the 110 Patent Family prosecution, Dr.
12   McKellop had regular contact with DePuy personnel and researchers to exchange
13   confidential information regarding patent prosecution and patent development.” This
14   statement does not reveal the contents of any such discussions and is therefore not
15   privileged.
16         The only redacted portion of the response that does summarize the contents of
17   “[i]nternal DePuy communications” (on p. 21 of the unredacted version of ECF No. 172-
18   11 provided to the Court) does not appear to refer to communications involving attorneys.
19   However, before requiring Plaintiff to produce the full unredacted response to Defendant,
20   the Court will allow Plaintiff an opportunity to be heard on whether the “[i]nternal DePuy
21   communications” summarized in the response are indeed privileged attorney-client
22   communications.
23         The Court did not conduct an in camera review of Plaintiff’s supplemental response
24   to DePuy’s Interrogatory No. 8 or Plaintiff’s Second Supplemental Response to DePuy’s
25   Interrogatory No. 10. ECF No. 238 at 21-22. See also ECF No. 172-11 at 32-33, 36-37.
26         The final partially redacted response in ECF No. 172-11 is Plaintiff’s Supplemental
27   Response to DePuy’s Interrogatory No. 14, which asks:
28

                                                 12
                                                                              3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23742 Page 13 of 22



 1         Describe in detail all facts relating to the conception, reduction to practice,
           and any diligence between the asserted conception and reduction to practice,
 2
           of each claim identified in response to Interrogatory No. 12 [asking for all
 3         patents and/or patent applications that Plaintiff contended form the basis for
           DePuy’s obligation to pay royalties under the license agreement at issue in the
 4
           DePuy litigation] and each asserted claim of the ‘710 patent, including the
 5         date on which each claimed invention was conceived, the date on which each
           claimed invention was reduced to practice, the identity of each person with
 6
           knowledge of such conception, reduction to practice, and diligence, and the
 7         nature of each person’s participation, involvement and/or contribution to such
           conception, reduction to practice, and/or diligence.
 8
 9   ECF No. 172-11 at 50.
10         The redacted portion of Plaintiff’s response is not privileged. It merely states that,
11   “[a]fter conception, Drs. McKellop and Shen worked closely with prosecution counsel to
12   file a provisional application on April 27, 2000 and subsequently file the ‘839 application
13   on April 27, 2001.” It is unclear to the Court why Plaintiff would claim this information is
14   privileged. The only potentially relevant description in the privilege log entry
15   corresponding with this set of discovery responses is that it is a “[r]edacted discovery
16   response summarizing communication between . . . H. McKellop, F. Shen, and
17   ‘prosecution counsel’ regarding preparation of 110 Patent Family patent application.” ECF
18   No. 173-11 at 2. However, no communications are summarized here. Plaintiff’s claim of
19   privilege over this sentence is baseless. Defendant must produce the unredacted version of
20   this response to Defendant.
21                      iii.   Plaintiff’s Objections and Responses to DePuy’s Fourth Set of
                               Interrogatories (Nos. 19-24) (ECF No. 172-12)
22
23         The only partially redacted response in Plaintiff’s Objections and Responses to
24   DePuy’s Fourth Set of Interrogatories (Nos. 19-24) is Plaintiff’s response to DePuy’s
25   Interrogatory No. 24, which asks:
26         State when [Plaintiff] first became aware of the following prior art references
           identified in DePuy’s Final Invalidity Contentions, and describe the facts and
27
           circumstances relating to Plaintiff’s discovery of each reference: U.S. Patent
28         No. 6,355,215 to Poggie et al., Japanese Laid-Open Patent Application No.

                                                 13
                                                                              3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23743 Page 14 of 22



 1         11-239611 to Tomita et al., International Publication No. WO 00/49079 to
           Lidgren et al., and U.S. Patent No. 6,794,423 to Li.
 2
 3   ECF No. 172-12 at 14.
 4         Plaintiff’s description of this redaction in its First Supplemental Privilege Log
 5   (current) reads: “Litigation document reflecting communications between [Plaintiff] and
 6   patent prosecution counsel acting on behalf of DePuy and [Plaintiff] regarding prosecution
 7   strategy.” ECF No. 173-7 at 53.
 8         Having reviewed the redacted portion of Plaintiff’s response to DePuy’s
 9   Interrogatory No. 24, the Court finds the redacted information is not privileged. This
10   portion contains the dates when Plaintiff first became aware of the prior art references listed
11   in the Interrogatory. That information is not privileged, and the response does not
12   “reflect[]” attorney-client communications “regarding prosecution strategy[,]” as claimed.
13   Plaintiff is ORDERED to produce the full unredacted version of this response to
14   Defendant.
15                E. Depositions of Richard Tarr and Brian Tomko
16         As discussed in the July 1 Order, Plaintiff did not withhold the deposition transcripts
17   of Richard Tarr and Brian Tomko on the basis of privilege, but rather because Plaintiff
18   contended they were non-responsive to the narrowed scope of Defendant’s RFP No. 36,
19   i.e., materials from the DePuy litigation “related to patent infringement, damages, or
20   validity.” Thus, rather than conducting in camera review of the depositions, the Court
21   ordered Plaintiff to produce the deposition transcripts to Defendant. ECF No. 238 at 30.
22   The Court stated that it would reassess whether to impose Rule 37 sanctions after reviewing
23   the transcripts along with the other materials provided for in camera review. Id.
24         However, the parties have not yet been given an opportunity to be heard on the
25   propriety of sanctions with respect to the Tarr and Tomko deposition transcripts, or any of
26   the other DePuy litigation materials that were the subject of the motion to compel and that
27   Plaintiff must now produce to Defendant without redactions. Now that Defendant has had
28   the benefit of reviewing the Tarr and Tomko deposition transcripts, and as discussed in

                                                   14
                                                                                3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23744 Page 15 of 22



 1   more detail below, the Court finds it appropriate to permit the parties to submit
 2   supplemental briefing on the question of whether or not the Court should award Defendant
 3   expenses pursuant to Rule 37.
 4                F. Supplemental Briefing Regarding Rule 37 Sanctions
 5         The Court previously granted in part and deferred in part Defendant’s Motion to
 6   Compel (ECF No. 173), by granting Defendant’s request to compel the production of the
 7   deposition transcripts of Richard Tarr and Brian Tomko, and partially granting Defendant’s
 8   request to conduct in camera review of other materials from the DePuy litigation. See ECF
 9   No. 238. Based on the additional rulings herein, the Court now GRANTS in part and
10   DENIES in part all remaining requests to compel left unaddressed in the July 1 Order.
11         If the Court grants a motion to compel discovery, Rule 37 of the Federal Rules of
12   Civil Procedure provides that “the court must, after giving an opportunity to be heard,
13   require the party [] whose conduct necessitated the motion, the party or attorney advising
14   that conduct, or both to pay the movant’s reasonable expenses incurred in making the
15   motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis added). But the
16   Court must not order such payment if the opposing party’s nondisclosure was substantially
17   justified or if other circumstances make an award of expenses unjust. Fed. R. Civ. P.
18   37(a)(5)(A)(ii)-(iii). Most importantly, where—as here—the motion to compel is granted
19   in part and denied in part, the Court “may, after giving an opportunity to be heard, apportion
20   the reasonable expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(B).
21         In its December 22, 2020 Order, the Court required Plaintiff, in pertinent part, to
22   “supplement its privilege log and production (if, upon review, Plaintiff finds it appropriate
23   to revise its redactions) to include entries for the redacted portions of documents produced
24   from the DePuy litigation.” ECF No. 144 at 17. Further, Plaintiff was required to “identify
25   which privilege—attorney-client privilege or the joint privilege with DePuy—it claims
26   applies to each redaction, as well as provide sufficient information not allow Defendant to
27   verify Plaintiff’s privilege claims.” Id.
28

                                                  15
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23745 Page 16 of 22



 1         At the time the parties submitted their briefs on Defendant’s Motion to Compel and
 2   for Sanctions (ECF No. 173), Plaintiff contended that it had complied with all of its
 3   obligations under the Court’s December 22 Order, by supplementing its privilege log to
 4   include (in relevant part) 21 new entries relating to the redacted DePuy litigation
 5   documents. ECF No. 176 at 10. Plaintiff argued that each of its revised and additional log
 6   entries provided sufficient information for Defendant to verify its privilege claims, as
 7   required. Id. at 11. Although Plaintiff acknowledged that Defendant took issue with the log
 8   descriptions of the DePuy litigation materials, Plaintiff countered that Defendant “does not
 9   contend that [Plaintiff] failed to log documents as required by the Court’s
10   December 22, 2020 Order. And . . . [Plaintiff’s] privilege log entries provide sufficient
11   detail to allow [Defendant] to ‘verify’ [Plaintiff’s] privilege claims[.]” Id. at 12. Thus,
12   Plaintiff resisted the request for in camera review of the materials on the basis that
13   Defendant had failed to demonstrate either the inadequacy of Plaintiff’s privilege log or
14   that Plaintiff was withholding documents responsive to RFP No. 36. Id. at 16-22.
15         Although Plaintiff maintained it had committed no discovery violations, Plaintiff
16   argued in the alternative that its “purported non-compliance is, at the very least,
17   substantially justified[,]” and fee-shifting sanctions are thus not appropriate under Rule
18   37(a)(5)(A)(ii). Id. at 22-23. Specifically, Plaintiff argued that “even if the Court were to
19   conclude that a greater level of detail is required, the privilege log entries are ‘not so
20   egregious that no person could believe they were sufficient.’” Id. at 23 (quoting Subramani
21   v. Wells Fargo Bank, N.A., 2015 WL 12964616, at *2 (N.D. Cal. 2015)). Plaintiff also
22   noted that the Court’s December 22 Order did not require Plaintiff to log documents
23   withheld on responsiveness grounds, and that even if the Court determined certain
24   documents relating to licensing negotiations between DePuy and Plaintiff are responsive
25   to RFP No. 36, Plaintiff’s position regarding responsiveness is substantially justified
26   because “there is at least a ‘genuine dispute’ regarding whether communications regarding
27   licensing agreements are discoverable.” ECF No. 176 at 23 (quoting Subramani, 2015 WL
28   2296416, at *2).

                                                  16
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23746 Page 17 of 22



 1         However, while Plaintiff’s arguments address the propriety of Rule 37 sanctions if
 2   the Court were to find that Plaintiff’s privilege log was inadequate or that Plaintiff had
 3   improperly withheld documents as non-responsive, Plaintiff did not address the question
 4   of whether sanctions should be imposed if the Court finds—as it has—that Plaintiff
 5   improperly claimed attorney-client privilege to redact non-privileged information in the
 6   DePuy litigation materials.
 7         As Plaintiff recounts in its opposition brief, the parties’ dispute regarding the
 8   production of DePuy litigation materials has been percolating since at least October 2019.
 9   ECF No. 176 at 5-9. See also, e.g., ECF No. 173-3. Defendant’s specific objection to
10   Plaintiff’s failure to log the redacted DePuy litigation materials was first raised nearly a
11   year ago on September 2, 2020. ECF No. 106-15 at 3. Over the long life of the dispute, the
12   parties have met and conferred many times, including after Plaintiff produced its First
13   Supplemental Privilege Log on January 11, 2021 in response to the Court’s Order requiring
14   Plaintiff to (among other things) review and supplement its privilege log and production
15   related to the DePuy litigation documents, and then several more times again after Plaintiff
16   produced its Second Supplemental Privilege Log. See ECF No. 176 at 11 (discussing meet-
17   and-confer process).
18         It is concerning to the Court that Plaintiff failed to recognize at any point during this
19   lengthy process of meeting and conferring, reviewing, and supplementing its privilege log
20   that many of its redactions of the DePuy litigation documents based on claims of privilege
21   were improper. For example, in the Motion to Compel, Defendant explains that Plaintiff
22   produced Exhibit 4 to the Shen Deposition on February 12, 2021, along with the Second
23   Supplemental Privilege Log, after Defendant brought it to Plaintiff’s attention during the
24   meet-and-confer process that the exhibit was missing from the First Supplemental Privilege
25   Log. ECF No. 173 at 14. Yet Plaintiff maintained its redaction of the discussion of that
26   document in Dr. Shen’s deposition transcript and continued to log the redaction as
27   “deposition testimony summarizing communication between H. McKellop, F. Shen, and
28   W. Wong regarding preparation of 110 Patent Family patent application”—i.e., testimony

                                                  17
                                                                                3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23747 Page 18 of 22



 1   summarizing a privileged communication. ECF No. 173-11 at 3. Then, even after
 2   reviewing Defendant’s Motion to Compel, which pointed out that the claim of privilege
 3   over this redacted testimony was likely baseless, Plaintiff did not budge from its position
 4   that it had acted properly. On this point, it seems that Plaintiff believed its only obligation
 5   pursuant to the December 22 Order was to log the redactions and include descriptions
 6   allowing Defendant to verify its claims of privilege—never mind if the descriptions were
 7   accurate or if the redacted portions of the documents were actually privileged. If so, that
 8   belief would be based on an unreasonable reading of the December 22 Order. Additionally,
 9   Plaintiff has discovery obligations independent of the instructions set forth in the Court’s
10   Order, and an improper claim of privilege is sanctionable with or without an underlying
11   court order requiring a party to supplement and review its privilege log and, if appropriate,
12   revise its redactions. Therefore, the Court is inclined to grant Defendant’s motion for Rule
13   37 sanctions at least in part.
14         That said, not every redaction that the Court has found improper in this Order is as
15   obviously improper as Plaintiff’s redaction of the Shen deposition testimony. Moreover,
16   Rule 37 expressly prohibits the imposition of fee-shifting sanctions without first giving the
17   non-movant an opportunity to be heard. See Fed. R. Civ. P. 37(a)(5)(A), (B). And, because
18   the Court has only granted Defendant’s Motion to Compel in part, both parties must be
19   given a chance to be heard on how the Court should apportion the reasonable expenses for
20   the motion. Fed. R. Civ. P. 37(a)(5)(B).
21         Accordingly, Defendant is ORDERED to file a supplemental brief by
22   September 7, 2021 setting forth its position on the appropriate sanctions the Court should
23   impose on Plaintiff pursuant to Rule 37, in light of the Court’s partial grant of Defendant’s
24   Motion to Compel. In support of the supplemental brief, Defendant must provide
25   timekeeping records demonstrating the fees and costs Defendant incurred related to the
26   Motion to Compel, including briefing, attending the pre-motion discovery hearing,
27   reviewing the first and second supplemental productions in January and February 2021,
28   and reviewing the production of the DePuy litigation materials at issue in the motion to

                                                   18
                                                                                3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23748 Page 19 of 22



 1   compel. Defendant should be mindful that it bears the burden of demonstrating that its
 2   counsel’s hourly rates are reasonable and in line with prevailing rates in the relevant legal
 3   community of the Southern District of California. See Herring Networks, Inc. v. Maddow,
 4   No. 19-cv-1713, 2021 WL 409724, at *4 (S.D. Cal. 2021). Defendant may also address
 5   whether the Court should consider awarding Defendant any portion of the fees and costs it
 6   incurred in connection with the first Joint Motion for Resolution of Discovery Dispute filed
 7   on October 1, 2020, since Defendant first raised the issue then that many of the redacted
 8   DePuy litigation documents were plainly not privileged. See ECF No. 106 at 7-10.3 Further,
 9   Defendant must address whether, after reviewing the compelled materials (including the
10   Tarr and Tomko depositions), Defendant believes additional Rule 37 sanctions are
11   warranted beyond the fee-shifting sanctions requested in the March 25, 2021 Motion to
12   Compel. Defendant should explain whether it has been prejudiced by the late production
13   of any information compelled by this Order or by the July 1 Order.
14         Plaintiff’s response to Defendant’s supplemental brief is due no later than
15   September 21, 2021. In addition to responding to Defendant’s position on the reasonable
16   apportionment of expenses under Rule 37(a)(5)(B), Plaintiff must address whether its
17   redactions of non-privileged information were substantially justified or if other
18   circumstances make an award of expenses unjust. Plaintiff’s supplemental briefing should
19   also address the other questions left open by this Order, including (a) whether the
20   underlying communication discussed in Plaintiff’s redacted supplemental response to
21
22
23   3
       The Court already addressed and rejected Defendant’s argument that Plaintiff waived its
     claim of privilege over these documents by failing to log the redactions, accepting
24   Plaintiff’s position that it was operating under the assumption that the parties had agreed
25   that Plaintiff was not required to log all privileged documents, and determining that the
     appropriate remedy was granting Plaintiff an opportunity to cure by logging the documents.
26   See ECF No. 144 at 12-14. However, the Court explicitly did not reach the issue of whether
27   Plaintiff’s privilege assertions over some of the documents or its redactions were
     appropriate. Id. at 14 n.5. Therefore, the parties may revisit that question in the
28   supplemental briefing on sanctions.
                                                  19
                                                                               3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23749 Page 20 of 22



 1   DePuy’s Interrogatory No. 6 (“Bates No. OH002998-30”) (on page 20 of the unredacted
 2   version of ECF No. 172-10) has otherwise been produced to Defendant in this litigation
 3   (relevant to whether the claim of privilege over that communication has been waived); and
 4   (b) whether the “[i]nternal DePuy communications” summarized in Plaintiff’s additional
 5   supplemental response to DePuy’s Interrogatory No. 6 (on pages 21-22 of the unredacted
 6   version of ECF No. 172-11) are indeed privileged attorney-client communications
 7   (relevant to whether Plaintiff must produce the full response to Defendant).
 8         Defendant’s reply is due September 28, 2021.
 9         The supplemental briefs are limited to 15 pages for the initial brief and response,
10   and 7 pages for the reply, not including exhibits. Defendant may attach its timekeeping
11   records as an exhibit.
12         The Court will hold a hearing on the supplemental briefing on October 12, 2021 at
13   2:00 p.m.
14         III.   CONCLUSION
15         The Court previously granted in part and deferred in part Defendant’s Motion to
16   Compel and for Sanctions (ECF No. 173). ECF No. 238. To the extent Defendant’s motion
17   was deferred, the Court now GRANTS in part and DENIES in part the motion to compel.
18         Plaintiff is ORDERED to produce pages 23:14-27:17, 45:19-46:14, 50:16-63:7,
19   249:6-251:3, and 252:23-253:18 of the Hanes Deposition to Defendant.
20         Plaintiff is ORDERED to review and supplement the description of the redacted
21   Hanes Deposition testimony to ensure it includes and accurately describes all privileged
22   communications discussed therein. Plaintiff is further ORDERED to review the privilege
23   log entry related to M. Hanes Deposition Exhibit 12 to ensure its accuracy and update it as
24   needed. Finally, Plaintiff is ORDERED to supplement its privilege log to include all
25   deposition exhibits that were withheld on the basis of privilege.
26         Plaintiff is ORDERED to produce pages 210:7-216:14 of the Narayan deposition to
27   Defendant. Further, Plaintiff is ORDERED to supplement the privilege log entry
28

                                                 20
                                                                             3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23750 Page 21 of 22



 1   describing the redacted Narayan Deposition testimony to ensure it includes and accurately
 2   describes the privileged communications discussed therein.
 3         Plaintiff is ORDERED to produce the full unredacted version of the Shen
 4   Deposition to Defendant.
 5         Plaintiff’s redacted supplemental response to DePuy’s Interrogatory No. 6 appearing
 6   on page 20 of ECF No. 172-10 was properly redacted and logged, unless the underlying
 7   communication discussed therein (“Bates No. OH002998-30”) has been produced to
 8   Defendant. If the underlying communication has been produced, any claim of privilege is
 9   waived, and Plaintiff must produce the unredacted version of this response to Defendant.
10         Plaintiff will be permitted to submit supplemental briefing regarding its redacted
11   additional supplemental response to DePuy’s Interrogatory No. 6 appearing on pp. 21-22
12   of ECF No. 172-11 before producing it to Defendant.
13         Plaintiff is ORDERED to produce to Defendant its full unredacted responses to
14   DePuy’s Interrogatory No. 14 (contained in ECF No. 172-11) and DePuy’s Interrogatory
15   No. 24 (contained in ECF No. 172-12) to Defendant.
16         With respect to Defendant’s request for sanctions in the Motion to Compel and for
17   Sanctions (ECF No. 173), the Court will allow the parties a further opportunity to be heard
18   on that request in light of the Court’s rulings herein. Both parties are ORDERED to submit
19   supplemental briefing in accordance with the parameters set forth above, and in compliance
20   with the following schedule:
21         (1) Defendant’s Supplemental Brief is due by September 7, 2021.
22         (2) Plaintiff’s Supplemental Response Brief is due by September 21, 2021.
23         (3) Defendant’s Reply is due by September 28, 2021.
24         (4) The Court will hold a hearing on the supplemental briefing on October 12, 2021
25            at 2:00 p.m. in Courtroom 3B in the Edward J. Schwartz United States
26            Courthouse, located at 221 West Broadway, San Diego, California 92101. The
27
28

                                                 21
                                                                             3:19-cv-00970-JLS-AHG
 Case 3:19-cv-00970-JLS-AHG Document 256 Filed 08/23/21 PageID.23751 Page 22 of 22



 1            Court will consider converting the in-person hearing to videoconference if the
 2            parties so request.4
 3         IT IS SO ORDERED.
 4
 5   Dated: August 23, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   4
       If the hearing proceeds in person as planned, the location of the hearing in Courtroom 3B
     is subject to change. The parties will be given at least one week’s notice of any courtroom
28   change.
                                                 22
                                                                             3:19-cv-00970-JLS-AHG
